DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 01/04/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 112(b) rejections of claims 1 and 33 have been withdrawn; and (2) the U.S.C. 103 rejections of claims 14 and 16 over Forgacs, Forum, and Milićević have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-18 and 31-33
Withdrawn claims: 				None
Previously cancelled claims: 		19-30
Newly cancelled claims:			14 and 16
Amended claims: 				1-13, 15, 17, 18 and 31-33
New claims: 					34 and 35
Claims currently under consideration:	1-13, 15, 17, 18 and 31-35
Currently rejected claims:			1-13, 15, 17, 18 and 31-35
Allowed claims:				None

Claim Objections
Claim 1 is objected to because it is not clear that the phrase “the lower fatty acid content” in the last line refers to the total fatty acid content and not the content of certain fatty acid classes.  It is suggested that the phrase “the lower fatty acid content” is amended to read “the lower total fatty acid content”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7, 9, 10, 12, 15, 17, 18, and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Forgacs (US 2014/0093618) in view of Forum (“Uma Valeti from Memphis Meats at EAT Stockholm Food Forum 2017”, 2017, YouTube, https://www.youtube.com/watch?v=S2m_YtqkGGk) and Milićević (Milićević et al., “The role of total fats, saturated/unsaturated fatty acids and cholesterol content in chicken meat as cardiovascular risk factors”, 2014, Lipids in Health and Disease, 13:42).
Regarding claim 1, Forgacs teaches a slaughter-free poultry meat product (corresponding to chicken breast) ([0063]) for dietary consumption ([0006], [0053]). Forgacs also teaches that the slaughter-free meat is substantially-free of pathogenic microorganisms ([0117]); the meat comprises 1-25% fat; and that the disclosed meat has substantially the same macronutrient composition as conventional meat ([0011]).  It does not specify that the shelf life is extended by at least 3 days following harvest as at least a result of a lower total fatty acid content, wherein fatty acid oxidation is reduced or that the meat product has at least one of the fatty acid classes in the claimed amount.
However, Forum teaches a slaughter-free poultry (time 4:52-4:56) with an extended shelf life when compared to conventional meat wherein the shelf life is extended for 14 days (corresponding to two weeks) following harvest (time 7:53-8:17), which falls within the claimed time range, due to a lack of bacterial contamination that occurs during slaughter for harvesting of conventional meat (time 8:17-8:26).  Milićević teaches that chicken a” of Table 2 on page 4 of Milićević); (b) monounsaturated fatty acids content of 42.69% (corresponding to MUFA content of 42.34 mg/100g out of the combined averages of SFA, MUFA, and PUFA contents in the column labeled “IIa” of Table 2 on page 4 of Milićević); and (c) polyunsaturated fatty acids content of 24.44% (corresponding to PUFA content of 24.25 mg/100g out of the combined averages of SFA, MUFA, and PUFA contents in the column labeled “IIa” of Table 2 on page 4 of Milićević).  It also teaches that chicken breast has a fatty acid content of about 99.19 mg/100 g of breast muscle (page 4, Table 2, column labeled “IIa”) and.
It would have been obvious for a person of ordinary skill in the art to have modified the meat of Forgacs to have a shelf life of 14 days as taught by Forum.  Since Forgacs teaches that the slaughter-free chicken is free of pathogens due to absence of the slaughtering processes for harvesting the meat, a skilled practitioner would have consulted an additional reference in order to determine a suitable expected shelf life for slaughter-free meat without pathogenic contamination; therefore, the shelf life taught by Forum renders the claimed shelf life obvious.
It would have been obvious for a person of ordinary skill in the art to have modified the meat of Forgacs to have a fatty acid content and profile as taught by Milićević.  Since Forgacs teaches a fat content of 1-25%; that the meat product is chicken breast; and that it comprises a similar macronutrient composition as conventional meat, a skilled practitioner would be motivated to consult an additional reference such as Milićević in 
Regarding claim 2, the prior art teaches the invention as disclosed above in claim 1, including the extended shelf life is maintained for 14 days following harvest at room temperature (Forum, time 7:53-8:17), which falls within the claimed time and temperature range. 
Regarding claim 3, the prior art teaches the invention as disclosed above in claim 1, including the meat is substantially free of pathogenic microorganisms (Forgacs, [0117]) as determined after harvest and prior to formulation (corresponding to fresh) (Forgacs, [0116]).
Regarding claim 4, 
Regarding claim 5, the prior art teaches the invention as disclosed above in claim 3, including an embodiment wherein the meat is prepared using substantially sterile methods (Forgacs, [0117]), meaning that less than completely sterile conditions may be used in other embodiments.  Since the slaughter-free meat of Forgacs would already inherently have an extended shelf life due to its lack of vasculature ([0050]), the shelf life of the meat would already be extended when harvested under non-aseptic conditions, which renders the claim obvious.
Regarding claim 6, the prior art teaches the invention as disclosed above in claim 1, including the shelf life is determined by measuring the total microbial count (TC) or the coliforms count (Forum, time 7:53-8:17).
Regarding claim 7, the prior art teaches the invention as disclosed above in claim 6, including the TC measurement of conventional meat obtained by slaughter is at least 1.5x higher than that of the TC measurement of slaughter-free meat product (corresponding to the conventional meat showing extensive bacterial growth while the clean meat dish is clear) (Forum, time 7:53-8:17). 
Regarding claim 9, the prior art teaches the invention as disclosed above in claim 1, including the slaughter-free meat product comprises no steroid hormones (corresponding to growth factors that are hormones made of proteins) (Forgacs, [0073]). 
Regarding claim 10, 
Regarding claim 12, the prior art teaches the invention as disclosed above in claim 1, including the slaughter-free poultry meat product has a moisture content of about 60-80% (Forgacs, [0011]), which overlaps the claimed range, wherein the moisture content is measured after harvest, but before formulation (corresponding to the engineered meat is fresh) (Forgacs, [0116]).
Regarding claim 15, the prior art teaches the invention as disclosed above in claim 1, including the slaughter-free poultry meat product comprises a ratio of about 16.75 omega 6:omega 3 fatty acids classes (corresponding to n-6/n-3 ratio in the column labeled “IIa” of Table 2 on page 4 of Milićević).
Regarding claim 17, the prior art teaches the invention as disclosed above in claim 1, including the slaughter-free poultry meat is free of vasculature (Forgacs, [0050]).
Regarding claim 18, the prior art teaches the invention as disclosed above in claim 1 including the conventional meat is poultry (Forum, time 7:53-8:17) which implies that the meat has not been processed to form anything other than chicken meat.  Therefore, it effectively teaches the conventional meat is not processed.
Regarding claim 31, the prior art teaches the invention as disclosed above in claim 1 including the extended shelf life is maintained for 14 days (Forum, time 7:53-8:17), which falls within the claimed time range.
Regarding claim 32, 
Regarding claim 33, the prior art teaches the invention as disclosed above in claim 1 including the fat content is about 3.05% (column labeled “IIa” of Table 1 on page 2 of Milićević), which falls within the claimed range.
Regarding claim 34, Forgacs teaches a slaughter-free poultry meat product (corresponding to chicken breast) ([0063]) for dietary consumption ([0006], [0053]). Forgacs also teaches that the slaughter-free meat is substantially-free of pathogenic microorganisms ([0117]); the meat comprises 1-25% fat; and that the disclosed meat has substantially the same macronutrient composition as conventional meat ([0011]).  It does not specify that the shelf life is extended by at least 3 days following harvest or that the meat product has a ratio of omega 6:3 fatty acids classes of about 2:1 – 18:1.
However, Forum teaches a slaughter-free poultry (time 4:52-4:56) with an extended shelf life when compared to conventional meat wherein the shelf life is extended for 14 days (corresponding to two weeks) following harvest (time 7:53-8:17), which falls within the claimed time range, due to a lack of bacterial contamination that occurs during slaughter for harvesting of conventional meat (time 8:17-8:26).  Milićević teaches that chicken breast comprises a ratio of omega 6:omega 3 fatty acids classes of about 16.75 (corresponding to n-6/n-3 ratio in the column labeled “IIa” of Table 2 on page 4 of Milićević), which falls within the claimed content range.
It would have been obvious for a person of ordinary skill in the art to have modified the meat of Forgacs to have a shelf life of 14 days as taught by Forum.  Since Forgacs teaches that the slaughter-free chicken is free of pathogens due to absence of the slaughtering processes for harvesting the meat, a skilled practitioner would have consulted an additional reference in order to determine a suitable expected shelf life for 
It would have been obvious for a person of ordinary skill in the art to have modified the meat of Forgacs to have an omega 6:3 ratio as taught by Milićević.  Since Forgacs teaches a fat content of 1-25%; that the meat product is chicken breast; and that it comprises a similar macronutrient composition as conventional meat, a skilled practitioner would be motivated to consult an additional reference such as Milićević in order to determine a suitable fat content for the disclosed poultry meat.  In consulting Milićević, the practitioner would also find a suitable omega 6:3 ratio for the meat of Forgacs.  Since Forgacs seeks to engineer a chicken breast that is similar in macronutrient composition to conventional meat, the meat produced by Forgacs would have a similar omega 6:3 ratio as the conventional meat.  Therefore, the claimed ratio is rendered obvious.
Regarding claim 35, Forgacs teaches a slaughter-free poultry meat product (corresponding to chicken breast) ([0063]) for dietary consumption ([0006], [0053]). Forgacs also teaches that the slaughter-free meat is substantially-free of pathogenic microorganisms ([0117]); the meat comprises 1-25% fat; and that the disclosed meat has substantially the same macronutrient composition as conventional meat ([0011]).  It does not specify that the shelf life is extended by at least 3 days following harvest or that the meat product has a total fatty acid content of less than about 2.17%.
However, Forum teaches a slaughter-free poultry (time 4:52-4:56) with an extended shelf life when compared to conventional meat wherein the shelf life is extended for 14 days (corresponding to two weeks) following harvest (time 7:53-8:17), which falls within the a” of Table 2 on page 4), which falls within the claimed range.
It would have been obvious for a person of ordinary skill in the art to have modified the meat of Forgacs to have a shelf life of 14 days as taught by Forum.  Since Forgacs teaches that the slaughter-free chicken is free of pathogens due to absence of the slaughtering processes for harvesting the meat, a skilled practitioner would have consulted an additional reference in order to determine a suitable expected shelf life for slaughter-free meat without pathogenic contamination; therefore, the shelf life taught by Forum renders the claimed shelf life obvious.
It would have been obvious for a person of ordinary skill in the art to have modified the meat of Forgacs to have a total fatty acid content as taught by Milićević.  Since Forgacs teaches a fat content of 1-25%; that the meat product is chicken breast; and that it comprises a similar macronutrient composition as conventional meat, a skilled practitioner would be motivated to consult an additional reference such as Milićević in order to determine a suitable fat content for the disclosed poultry meat.  In consulting Milićević, the practitioner would also find a suitable total fatty acid content for the meat of Forgacs.  Since Forgacs seeks to engineer a chicken breast that is similar in macronutrient composition to conventional meat, the meat produced by Forgacs would have a similar total fatty acid content as the conventional meat.  Therefore, the claimed total fatty acid content is rendered obvious.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Forgacs (US 2014/0093618) in view of Forum (“Uma Valeti from Memphis Meats at EAT Stockholm Food Forum 2017”, 2017, YouTube, https://www.youtube.com/watch?v=S2m_YtqkGGk) and Milićević (Milićević et al., “The role of total fats, saturated/unsaturated fatty acids and cholesterol content in chicken meat as cardiovascular risk factors”, 2014, Lipids in Health and Disease, 13:42) as applied to claim 1 above, as evidenced by Watson (Watson, E., “Memphis Meats: ‘What’s common in Silicon Valley is that you move fast and break things, but that’s an awful way to approach making food’”, 2018, Food Navigator USA.com, <https://www.foodnavigator-usa.com/Article/2018/05/02/Memphis-Meats-VP-Science-does-not-occur-in-a-cultural-vacuum>).
Regarding claim 8, the prior art teaches the invention as disclosed above in claim 1, including the slaughter-free meat comprising no more than 1 cfus microbial contamination per g/wet mass (corresponding to clean meat dish being clear of bacterial growth) (Forum, time 7:53-8:17), as evidenced by Watson that shows the same poultry slide and states that the cultured poultry dish was, in fact, clear (page 4, paragraph 5).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Forgacs (US 2014/0093618) in view of Forum (“Uma Valeti from Memphis Meats at EAT Stockholm Food Forum 2017”, 2017, YouTube, https://www.youtube.com/watch?v=S2m_YtqkGGk) and Milićević (Milićević et al., “The role of total fats, saturated/unsaturated fatty acids and cholesterol content in chicken meat as cardiovascular risk factors”, 2014, Lipids in Health and Disease, 13:42) as applied to claim 1 above, and further in view of Straková (Straková et al., “Differences in the amino acid composition of muscles from pheasant and broiler chickens”, 2006, Arch. Tierz., Dummerstorf, vol. 49, 5, pages 508-514).
Regarding claim 11, the prior art teaches the invention as disclosed above in claim 1, including that the meat is chicken that has substantially the same macronutrient composition as conventional meat and comprises amino acids to enhance its nutritional value (Forgacs [0011]).  It does not teach the meat comprises one or more of the claimed amino acids in the indicated amounts.
However, Straková teaches chicken breast that has about 4.6g threonine, about 8.7g leucine, about 2.6g methionine, about 4.5g tyrosine, about 5.8g valine, about 6.2 arginine, about 10.0g aspartic acid, about 14.0g glutamic acid, and about 4.8g glycine per 100g total amino acid (Table 2 on page 511).
It would have been obvious for a person of ordinary skill in the art to have modified the slaughter-free poultry meat of Forgacs to have the amino acid content taught by Straková.  Since Forgacs teaches that the slaughter-free poultry resembles conventional poultry in composition and includes amino acids, a skilled practitioner would be motivated to consult an additional reference such as Straková in order to determine the amino acid content of chicken.  In consulting Straková, the practitioner would find amino acid contents which fall within the claimed content ranges, rendering them obvious. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Forgacs (US 2014/0093618) in view of Forum (“Uma Valeti from Memphis Meats at EAT Stockholm Food Forum 2017”, 2017, YouTube, https://www.youtube.com/watch?v=S2m_YtqkGGk) and Milićević (Milićević et al., “The role of total fats, saturated/unsaturated fatty acids and cholesterol content in chicken meat as cardiovascular risk factors”, 2014, Lipids in Health and Disease, 13:42) as applied to claim 1 above, and further in view of USDA (“FoodData Central”, 2019, USDA, https://fdc.nal.usda.gov/fdc-app.html#/food-details/171077/nutrients).
Regarding claim 13, the prior art teaches the invention as disclosed above in claim 1, including that the meat is chicken that has substantially the same macronutrient composition as conventional meat and comprises vitamins to enhance its nutritional value (Forgacs [0011]).  It does not teach the meat comprises at least about 0.5 mg Vitamin E/100 g wet mass of the slaughter-free meat product.
However, USDA teaches that conventional chicken breast has a Vitamin content of 0.56 mg (page 2, row 6) per 100 g wet mass (page 1, under “Portion), which falls within the claimed content range.
It would have been obvious for a person of ordinary skill in the art to have modified the slaughter-free poultry meat of Forgacs to have the amino acid content taught by USDA.  Since Forgacs teaches that the slaughter-free poultry resembles conventional poultry in composition and includes vitamins, a skilled practitioner would be motivated to consult an additional reference such as USDA in order to determine the amino acid content of chicken.  In consulting USDA, the practitioner would find a content of Vitamin E which falls within the claimed content range, rendering it obvious.

Double Patenting
Claims 1, 34, and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, and 16 of co-pending Application No. 17/482,286. Although the claims at issue are not identical, they are not patentably distinct from each other because: co-pending claims 1 and 15 require the features of instant claim 1, co-pending claims 1 and 16 require the features of instant claim 34, and co-pending claim 1 requires features of instant claim 35, except instant claim 1 requires the meat be poultry and attributes the extended shelf life to at least a result of lower fatty acid content wherein fatty acid oxidation is reduced.  However, since co-pending claim 1 does not attribute the extended shelf life to any particular feature or require poultry, the selection of a poultry product with lower fatty acid content leading to reduced oxidation would render the instant claim obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 17/482,282. Although the claims at issue are not identical, they are not patentably distinct from each other because: co-pending claims 1 and 15 require the features of instant claim 1, co-pending claims 1 and 16 require the features of instant claim 34, and co-pending claim 1 requires features of instant claim 35, except instant claim 1 requires the meat be poultry and attributes the extended shelf life to at least a result of lower fatty acid content wherein fatty acid oxidation is reduced.  However, since co-pending claim 1 does not attribute the extended shelf life to any particular feature or .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Claim Rejections – 35 U.S.C. §112(b) of claims 1 and 33: Applicant amended the claims to fully address the rejections; therefore, the rejections are withdrawn.

Claim Rejections – 35 U.S.C. §103 of claims 1-7, 9, 10, 12, 14-18, and 31-33 over Forgacs, Forum, and Milićević: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant canceled claims 14 and 16 and amended claim 1 to include limitations formerly recited in claim 14.  Applicant stated that the Office failed to make a prima facie case of obviousness because the cited references do not teach or suggest each and every element in amended claim 1.  Applicant stated that, since Forgacs discloses “engineered meat” produced using fetal bovine serum in Example 2, it is only enabling for engineered meat made using serum, even though it does not directly state that the method requires serum.  Applicant argued that making engineered meat using non-serum-based methods is not a simple process and such methods are not taught or alluded to in Forgacs.  Applicant stated that one of ordinary skill in the art would understand from the teachings of the present application that engineered meat made using serum has a fatty acid content different from the in vitro cultured poultry meat taught by the presently amended claims as shown by the Declaration.  Table A of the Declaration compared in vitro meat of the present claims and to conventional poultry meat and concluded that total fatty acid content of engineered meat made using serum includes values different from those fatty acid content values taught by the presently amended claims.  Applicant stated that one skilled in the art would not have been led to the presently claimed fatty acid content ranges by the teaching of Forgacs since Forgacs is only enabling for engineered meat using serum.  Applicant argued that the goal of Forgacs is to produce an engineered meat produced having a structure, cell type, and nutritional composition that is similar to conventional meats, but by reciting a 1-25% fat content and not enabling any species within this range, Forgacs merely teaches a percent fat content that is similar to conventional meats.  Applicant stated that the claimed cultured meat was specifically designed to have benefits and unique traits when compared to conventional meats and, as such, selecting the claimed fatty acid ranges would not have been obvious in view of Forgacs alone or in any combination with Forum and/or Milićević.  Applicant stated that the claimed poultry meat product is novel and does not overlap in fatty acid classes with the engineered meat from Forgacs produced using a serum-containing media, as summarized in the Declaration (Applicant’s Remarks, page 7, paragraph 5- page 9, paragraph 3).
However, Examiner points out that the present claims refer only to an in vitro cultured poultry meat product having certain features (i.e., extended shelf life, specific profile for fatty acid classes) and do not require the product to be produced using any particular culturing method, let alone without the use of a serum.  Even if the claims were amended to require the claimed meat product to be produced free of serum, this limitation would effectively be a product-by-process limitation that does not limit the resultant in vitro
Applicant argued that Forum fails to remedy the deficiencies of Forgacs as Forum merely discloses that in vitro cultured poultry meat has an extended shelf life compared to conventional poultry meat and it is not enabling for the limitations as taught by the presently amended claims.  Applicant stated that Forum is not enabling as it does not teach or suggest the “know how” to generate in vitro cultured poultry meat comprising the characteristics taught by the present application (Applicant’s Remarks, page 9, paragraph 3).
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the present case, even if Forum does not fully enable a skilled practitioner to make a cell-based meat, it is a secondary reference used in combination with Forgacs which is enabling.
Applicant argued that Milićević fails to cure deficiencies of Forgacs and Forum as one skilled in the art would understand that Forgacs is only enabling for engineered meat made using serum and Milićević, being only useful as a guide to exactly mimic conventional meat, neither provides any teaching on how to get the in vitro cultured poultry meat of the present claims nor provides any teaching of selecting fatty acid contents for in vitro cultured meat products.  Applicant stated that Table 14 of the present application and page 2, table 1 of Milićević show that conventional meat includes a fat content above 3.5% while the presently claimed product provides a content below 3.5%.  Applicant also stated that Milićević teaches saturated, monounsaturated, and in vitro culture produced as claimed (Applicant’s Remarks, page 9, paragraph 4- page 10, paragraph 3).
However, as previously stated, the claims do not require the product to be produced using any particular culturing method, let alone without the use of a serum.  Therefore, even if Forgacs was only enabling for an engineered meat produced using serum, the claims do not exclude the meat of Forgacs.  In response to Milićević not providing any teaching on how to get the in vitro cultured poultry meat of the present claims, even if it does not fully enable a skilled practitioner to make an in vitro cultured meat product, it is a secondary reference used in combination with Forgacs which is enabling.  In response to Table 14 of the present application and page 2, table 1 of Milićević showing that conventional meat includes a fat content above 3.5% while the presently claimed product provides a content below 3.5%, Table 14 of the instant specification (and Table A of the Declaration) does not specify the part of the chicken the conventional meat was taken from and meat from any animal will vary in composition as a result of factors such as the cut of the meat, as is acknowledged by Applicant (specification [0081]), diet, genotype, gender, and age of the animal (Milićević, page 7, column 1).  Since Forgacs discloses that the meat product is chicken breast that comprises a similar macronutrient composition as conventional meat, a skilled practitioner would be motivated to consult an additional 

Claim Rejections – 35 U.S.C. §103 of claim 8 over Forgacs, Forum, and Milićević, as evidenced by Watson: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant stated that claim 8 depends from and incorporates all elements of claim 1 which are not obvious over Forgacs, Forum, and Milićević, for the aforementioned reasons (Applicant’s Remarks, page 11, paragraph 3).
However, since the prior art teaches all features of claim 1 and Applicant’s arguments are unpersuasive as described above, the rejection of claim 8 is maintained as written herein.

Claim Rejections – 35 U.S.C. §103 of claim 11 over Forgacs, Forum, Milićević, and Straková:
Applicant stated that claim 11 depends from and incorporates all elements of claim 1 which are not obvious over Forgacs, Forum, and Milićević, for the aforementioned reasons (Applicant’s Remarks, page 11, paragraph 6).
However, since the prior art teaches all features of claim 1 and Applicant’s arguments are unpersuasive as described above, the rejection of claim 11 is maintained as written herein.

Claim Rejections – 35 U.S.C. §103 of claim 13 over Forgacs, Forum, Milićević, and USDA: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant stated that claim 13 depends from and incorporates all elements of claim 1 which are not obvious over Forgacs, Forum, and Milićević, for the aforementioned reasons (Applicant’s Remarks, page 11, paragraph 9).
However, since the prior art teaches all features of claim 1 and Applicant’s arguments are unpersuasive as described above, the rejection of claim 13 is maintained as written herein.

Double Patenting – instant claim 1 over claim 1 of co-pending applications U.S. 17/482,286 and 17/282,282: Applicant will address the double patenting rejections should the claims be deemed allowable (Applicant’s Remarks, page 12, paragraphs 5-6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https:/www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791